USCA4 Appeal: 21-7503      Doc: 8         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7503


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CLAUDE SLOAN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at Big
        Stone Gap. James P. Jones, Senior District Judge. (2:18-cr-00004-JPJ-1; 2:20-cv-81440-
        JPJ)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Claude Sloan, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7503      Doc: 8         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Claude Sloan appeals the district court’s order denying his postjudgment motion for

        recusal and a change of venue. ∗ Having reviewed the record and finding no reversible

        error, we affirm the decision of the district court. See United States v. Sloan, No. 2:18-cr-

        00004-JPJ-1 (W.D. Va. Oct. 13, 2021). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED




               ∗
                 Sloan’s pleading is captioned as a petition for “Recusal,” “Venue,” “Bias and
        Prejudice,” and “Compassionate Release”; however, in the body of the pleading, Sloan
        requests only recusal and a change of venue. See United States v. Little, 392 F.3d 671, 677
        (4th Cir. 2004) (observing that pro se pleadings are classified according to their contents
        rather than their captions).

                                                     2